Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 18are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Familiant et al. (US 20130116946).
With respect to claim 11 and 16 Familiant teaches an uninterruptible power supply (UPS) system operable in an energy saver mode, comprising: a static bypass switch (314) connected between an input (see upper terminal in Fig. 3) connector and an output connector (lower terminal in Fig. 3) of the UPS system and being activatable (conducting) to operate the UPS system in the energy saver mode; a plurality power modules (rectifiers and inverters of UPSs see modules in Fig .1), each of the plurality of power modules being connected (see connection in Fig. 1 and 3) between the input connector and the output connector of the UPS system and at least some of the plurality of power modules being controllable for a reactive power compensation (paragraph 0041); and a controller (150 or 320) configured to control one or more of the controllable power modules depending on a data input (paragraph 0039, 0046) related to a reactive power compensation, the controller being configured to control one of the controllable power modules depending on the data input such that a reactive power flow via the UPS system between a power supply connected to the input connector and a load connected to the output connector is adjusted (see compensation paragraph 0041) according to a required reactive power compensation when the UPS system is operated in the energy saver mode (high efficiency mode, see paragraph 0041), the controller being configured to determine (paragraphs 0046-48) a required reactive power compensation based on the data input and to determine a number (at least one) of active power modules for obtaining the required reactive power compensation.
With respect to claim 13 and 18 Familiant teaches a configured reactive load compensation requirement (paragraph 0046 see detected angle and commination of determination with controller).
	With respect to claim 14 Familiant teaches calculate (programming operations performed by software see paragraph 0033 based on detected electrical parameters see 410 or 322) a required reactive power compensation based on one or more of the data comprised by the data input.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Familiant et al. (US 20130116946) in view of Ault et al. (US 20140361624)
	With respect to claim 17 Familiant teaches the power system however does not teach measuring power factor. Ault teaches the known use of a measurement unit configured to measure a power factor (paragraph 0034) of the system comprising the UPS system and a load connected to the output connector of the UPS system. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Familiant for the benefit of optimizing system performance and efficiency in an operation.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Familiant teaches the controller however does not teach the number of active power modules by rounding up a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836